DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 2 September 2022 has been entered.
Drawings
The drawings were received on September 2, 2022. The amended drawing sheets include
Figs. 2A-2C where Fig. 2B is amended. The drawings are entered.
Specification
The amendments to the specification received September 2, 2022 have been entered.
Response to Amendment
Claims 1-9 and 21-26 and 28-31 from the amendment of September 2, 2022 are examined. Claims 11-20 and 27 are cancelled.
The amendments to the claims overcome the rejections under 112(b) from the Final Office Action of June 3, 2022.
Claim Objections
Claim 31 is objected to because of the following informalities:  it is believed that “the horizontal,” in line 2, is in error for --a horizontal--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 21, 22, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,044,973) in view of Gratzer (US 4,449,681).

    PNG
    media_image1.png
    666
    597
    media_image1.png
    Greyscale

Regarding claim 1, Moorehead teaches a gas turbine engine (32, Fig. 1) and engine mount structure (Annotated Fig. A) comprising: a core engine including a compressor section, a combustor section and a turbine section mounted within a core engine housing (Col. 5:26-47, Fig. 10); a fan having at least one fan rotor, said fan rotating about an axis of rotation (Annotated Fig. A), said compressor section having at least one compressor rotor and said turbine section having at least turbine rotor, said at least one compressor rotor and said at one turbine rotor for rotating about an axis of rotation(Col. 5:26-47, Moorehead teaches a fan, compressor and turbine in a turbofan jet of a conventional design. Conventional turbofans have compressor rotors, turbine rotors that rotate about an axis, which allows the engine to compress the flow and extract work from the flow.); an outer nacelle (60, Fig. 2) surrounding said fan (Fig. 2), and being spaced from said core engine housing to define a bypass duct, said fan delivering air into said bypass duct and into said core engine housing (Fig. 2, Col. 5:43-46 teaches a large diameter, high bypass fan (not shown) is surrounded by a fan casing 54 adjacent the forward end of 45 the turbine casing 50); and said outer nacelle being formed a first plane (Annotated Fig. A, the first plane is not tied to any structure of the engine. Hence, a first plane is selected that forms an angle of 30 degrees with the support structure. However, many such first planes can be selected which meet the limitations of claim 1. For example, a first plane with an angle of 45 degrees can be selected.) and an engine mount structure (Annotated Fig. A) extending from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane (30 degrees, Annotated Fig. A), and the outer angle having a component in a lateral direction that is opposed to said first lateral direction (In Annotated Fig. A, engine mount structure extends from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane, which is similar to what is shown in Figs. 3A, 3D and 4 of Applicants specification. Hence, the engine mount structure will have a component in a lateral direction that is opposed to said first lateral direction).
	Moorehead doesn’t teach the outer nacelle being formed with “camber,” such that a center point of the nacelle is not formed on a straight line parallel relative to the axis of rotation, but so as to be curved, with the curve being in a first plane away from said axis of rotation in a first lateral direction. In this instance, for the purposes of compact prosecution, Examiner is adapting Applicant’s definition of “camber.” 

    PNG
    media_image2.png
    434
    952
    media_image2.png
    Greyscale

To interpret the camber limitation, Examiner is interpreting a center point of the nacelle to be as shown in Annotated Fig. B because a “center point” is not defined in Applicant’s disclosure. In Annotated Fig. B, the center point is the midpoint of the line drawn between the two points where the first plane intersects the outer nacelle. Examiner notes two situations, at a particular axial location, when the nacelle is symmetric about the axis of rotation, the center point of the nacelle is at the axis of rotation. When the nacelle is asymmetric in the first plane, the center point of the nacelle is shifted from the axis of rotation. In the case of Moorehead, the outer nacelle appears to be mostly axisymmetric about the axis of rotation in first plane shown in Annotated Fig. A. Thus, the center point lies along the axis of rotation and the outer nacelle won’t have camber in accordance with Applicant’s definition of camber and the definition of a center point discussed above.
	Gratzer teaches an over wing mounted gas turbine engine and an outer nacelle for an aircraft. Fig. 11, shows a top view of the nacelle, with a top portion of the nacelle removed to reveal the engine. The outer nacelle is clearly asymmetrically shaped in the direction along the wing and the center point, as discussed above and shown in Annotated Fig. B is curved relative to the axis of rotation. Thus, the outer nacelle being formed with “camber,” such that a center point of the nacelle is not formed on a straight line parallel relative to the axis of rotation, but so as to be curved, with the curve being in a first plane away from said axis of rotation in a first lateral direction. In particular, it is formed with “camber,” as defined by Applicant, in the plane of the wing. The outer nacelle is designed with an asymmetric shape to minimize the drag associated with the nacelle by contouring it such that it lies nearly along streamlines generated by adjacent aerodynamic objects. (Col. 1: 21-63). 
Gratzer teaches mounting an engine above a wing where adjacent aerodynamic objects can include both the wing and fuselage. In Moorehead, where the engine is mounted to the fuselage downstream of the wing, the flow around the outer nacelle can also be affected by the flow going over the wing and fuselage. Thus, adjacent aerodynamic objects in Gratzer also include the wing and the fuselage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer nacelle of the engines of Moorehead have camber, such that a center point of the nacelle is not formed on a straight line parallel relative to the axis of rotation, but so as to be curved, with the curve being in a first plane away from said axis of rotation in a first lateral direction, as taught by Gratzer in order to reduce the drag associated with the outer nacelle when mounted to an aircraft, as taught by Gratzer.
Regarding claim 2, Moorehead in view of Gratzer teaches the invention as claimed and discussed above and Moorehead further teaches said angle away from said axis of rotation said angle being between 30 and 50 degrees (30 degrees, Annotated Fig. A).
Regarding claims 3 and 21, Moorehead in view of Gratzer teaches the invention as claimed and discussed above for claim 2 and 1, respectively and Moorehead further teaches said outer nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine (Annotated Fig. A).
Regarding claims 4 and 22, Moorehead in view of Gratzer teaches the invention as claimed and discussed above for claims 3 and 21, respectively and Moorehead further teaches at least one of said D-doors has an attachment that provides a support for maintenance workers when said D-doors are in an open position (Annotated Fig. A, when the lower D-door is open, a maintenance worker can use element 166 for support.).
Regarding claims 9 and 30, Moorehead in view of Gratzer teaches the invention as claimed and discussed above for claims 3 and 1, respectively, and Moorehead further teaches said outer nacelle is formed to be perpendicular to said axis of rotation at a trailing edge plane of said outer nacelle (Fig. 2, shows perpendicular line drawn the trailing edge of the nacelle). 
Regarding claim 31, Moorehead in view of Gratzer teaches the invention as claimed and discussed above for claim 2, further Moorehead teaches said first plane will be parallel to a horizontal when the gas turbine engine and engine mount structure is mounted on an aircraft (Both Moorehead and Gratzer teach mounting the gas turbine engine to an aircraft. The horizontal is not defined. Thus, any reference frame can be chosen for the horizontal and it will be parallel to the first plane. For example, when a plane is flying if the horizontal is the ground, then when the plane rolls at some point the first plane will be parallel to the ground.)
Claims 5-7, 23, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,044,973) and Gratzer (US 4,449,681).as applied to claims 1, 3, 21 above, and further in view of Suciu (US 2009/0056343).
Regarding claim 5,  23 and 26, Moorehead in view of  Gratzer teaches the invention as claimed and discussed above for claim 3, 21 and 1, respectively, and Moorehead further teaches a second plane is defined perpendicular to said first plane (Annotated Fig. A) and also extending through said axis of rotation, and said engine mount structure being on one side of said second plane and engine accessories 56 driven by said turbine section is positioned on a second side of said second plane (Annotated Fig. A). 
Moorehead in view of Gratzer doesn’t teach the engine accessories include an accessory gearbox. 
Suciu teaches the engine accessories include an engine gearbox (¶44, ¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine accessories of Moorehead in view of Gratzer have an accessory gear box, as taught by Suciu in order to allow the engine accessories to receive power.
Regarding claim 6 and 24, Moorehead in view of Gratzer and Suciu teaches the invention as claimed and discussed above for claims 5 and 23, respectively. Moorehead in view of Gratzer doesn’t teach the engine accessories include an oil tank. 
Suciu teaches the engine accessories include an oil tank (¶44, Fig. 7B). 	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine accessories of Moorehead in view of Gratzer and Suciu further have an oil tank, as taught by Suciu in order to allow the engine to be properly lubricated.
Regarding claims 7 and 28, Moorehead in view of Gratzer and Suciu teaches the invention as claimed and discussed above for claim 6 and 26, respectively. Moorehead in view of Gratzer doesn’t teach a pre-cooler is provided in a side of said second plane from which engine mount structure extends.
Suciu teaches air-oil coolers (Fig. 5C) located adjacent to the engine mount structure 12. The engine mounting configuration with this placement of the air cooler minimizes intermediate case distortion (¶43-¶45.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Moorehead in view of Gratzer have a pre-cooler provided in a side of said second plane from which engine mount structure extends, as taught by Suciu in order to minimize the intermediate case distortion.
Claims 8, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moorehead (US 4,044,973) and Gratzer (US 4,449,681), as applied to claims 1, 3, 21 above, and further in view of Dun (US 2004/0140397).
Regarding claims 8, 25 and 29, Moorehead in view of Gratzer teaches the invention as claimed and discussed above for claim 3, 21 and 1, respectively. Moorehead in view of Gratzer doesn’t teach wherein said outer nacelle is formed to be non-perpendicular to said axis of rotation at a trailing edge plane of said outer nacelle.
Dun teaches a scarf nozzle for a gas turbine engine (Fig. 1). The Scarf nozzle is configured to allow the nacelle to be integrated closer to a wing without adversely affecting the pressure gradient between the nacelle and the wing. In doing so, the scarf nozzle at least delays the onset of adverse pressure gradients and the formation of Shock waves between the wing and the nacelle and between the wing and the exhaust plume (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Moorehead in view Gratzer have said outer nacelle formed to be non-perpendicular to said axis of rotation at a trailing edge of said outer nacelle, as taught by Dun, in order to allow the engine to be integrated closer to the adjacent structure and avoid adverse pressure gradients near the engine.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
	Applicant argues that in regards to claim 2, there is no showing that the angle of the engine mount structure is within 30 and 50 degrees of the first plane. In Annotated Fig. A, the first plane is chosen such that it is at 30 degrees of the first plane. If Applicant is asking Examiner to provide measurements to demonstrate a 30 degree or some other angle, such as 45 degrees, on Annotated Fig. A is obtained, Examiner can do so.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
In Fig. 4, US 2009/0127405 appears to show a nacelle with camber as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P. OLYNICK/            Examiner, Art Unit 3741